JUDGMENT
This cause having been commenced by the Government of the United States of America for the object of obtaining the land hereinafter described for Public Uses for the said Government under and by virtue of the Ordinance No. 20-1900, being the Ordinance to regulate the acquisition of land by the Government, for Public Uses, and under the provisions of said Regulation due and proper notice having been given to the above-named Respondents through the *120Registrar of Titles, and the Registrar of Titles, by his report to .this Court bearing the 6th day of July, 1905, having informed the Court that a satisfactory adjustment of the acceptance and tenders having been made and recommended that the Government be declared the proprietor of the said land at and for the consideration hereinafter stated to be paid by the said Government. IT IS NOW HEREBY ORDERED AND ADJUDGED AS FOLLOWS; to wit:—
1. That the Government of the United States of America is, and the same is hereby declared to be, the proprietor of ALL that piece or parcel of land situate in the Island of Aunuu, County of Saole, District of Falelima East, Tutuila, starting at a concrete block marked U.S.G.L. sunk in the ground at a point distant one hundred and eighty-one feet from the stand of the light bearing North 86°46' East Magnetic from the stand; thence to the brow of the bluff North 22 °0' East Magnetic, forty feet; then beginning at the said concrete block, thence running one hundred and seventy-six feet South 79° 2 5' West Magnetic to a concrete block marked U.S.G.L. sunk in the ground; thence one hundred and seventy feet South 79° 06' West Magnetic to a concrete block marked U.S.G.L. sunk in the ground; thence seventy-three feet North 20°39' West Magnetic to the brow of the bluff, comprising in all Forty-five Hundredths (45/100) of an acre (be the same a little more or less).
2. That the said Government shall pay in consideration of the release of all claims and demands of the said Respondents to said land the sum of Seventy-five Dollars ($75.00), and shall pay Costs of High Court, Registrar, Attorney and Recording, amounting to Forty-five Dollars ($45.00); the total consideration to be paid by the *121Government being One Hundred and Twenty Dollars ($120).
3. The Registrar of Titles is hereby instructed to draw up a transfer of said land and to issue a Certificate of Title to said land in favor of the said Government.
Given under my hand and the Seal of the Court on this 9th day of August, 1905.